DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 12/28/20.  As directed by the amendment, claims 2, 5, 10, 12, 17 have been amended; claim 1, 6, 9, 15, 16 and 19 has been cancelled, claims 22-29.  Claims 2-5, 7, 8, 10-14, 17, 18, 20-29 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7, 10, 12-14, 17, 18, 20, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meschter US 20070271822 (herein after Meschter).
Regarding claim 2, Meschter discloses a method of forming an article of footwear, the method comprising: obtaining a temporary substrate (paragraph 0031, 0039, 0042, 0055); embroidering a plurality of crossing yarns to the temporary substrate (paragraph 0031, 0039, 0042, 0055), wherein the  (paragraph 0055, as best seen in Figures 10A).
Regarding claim 3, Meschter discloses further comprising connecting a second crossing yarn to the temporary substrate by passing a first strand through the temporary substrate (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E), passing a second strand through the temporary substrate and interlocking the first strand with the second strand at selected locations along the length of the second crossing yam (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Strands)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Crossing yarns)]
    PNG
    media_image1.png
    731
    435
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    738
    510
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    694
    502
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    696
    468
    media_image4.png
    Greyscale

Regarding claim 4, Meschter discloses wherein connecting the second crossing yarn further comprises: orienting the first strand of the second crossing yarn such that the first strand of the second crossing yarn passes over the first strand of the first crossing yam (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E), and orienting the second strand of the second crossing yam such that the second strand of the second crossing yarn passes over the second strand of the first crossing yarn (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E).
Regarding claim 5, Meschter discloses the first crossing yarn extends along a first direction to define a first length (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E); and the second crossing yarn extends in a second direction to define a second length (paragraph 0003, 0073 and as seen in Figures 8C, 8D, 8E), and the first direction is orthogonal to the second direction (as best seen in Figures 1 and 2).  
Regarding claim 7, Meschter discloses each interlocked first stand (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E 8G and 8J) and second strand defines a stitch (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E); the first crossing yarn includes a first stitch adjacent a second stitch (paragraph 0003, 0073 and as seen in Figures 6, 8C, 8D and 8E); and a distance between the first stitch and the second stitch is less than five mm (paragraph 0062, as best seen in Figure 6 and 8E – the lines of stitching come together and cross at the lace apertures and the medial and lateral sides of the shoe as such the distance between stitches would be capable of being less than 5mm).
Regarding claim 10, Meschter discloses positioning the element (paragraphs 0055 and 0056) on the temporary substrate prior to connecting the first crossing yarn to the temporary substrate (paragraph 0031, 0039, 0042, 0055).
Regarding claim 12, Meschter discloses at least one of the first strand and the second strand is a fusible strand (paragraph 0035, 0042, 0065, 0077, 0082); and the method further comprises applying heat to fuse the fusible strand (paragraph 0035, 0042, 0065, 0077, 0082), the heat being applied after removal of the temporary substrate (paragraph 0055).
Regarding claim 13, Meschter discloses securing the self-supporting textile element to a textile web to form a composite textile (paragraph 0031, 0039, 0042, 0055 and Figures 8C, 8D and 8E).
Regarding claim 14, Meschter discloses removing the substrate comprises dissolving the temporary substrate with a dissolving agent (paragraph 0055).
Regarding claim 17, Meschter discloses a method of forming an article of footwear (Abstract), the method comprising: forming a self-supporting embroidered element (paragraphs 0055 and 0056) and a structural element (paragraphs 0055 and 0056) captured within layers of the self-supporting embroidered element (paragraphs 0055, 0056, 0063 and 0070), the self-supporting embroidered element (as best seen in Figures 1, 2 and 8G) comprising a yarn matrix including yarns forming a mesh fabric (paragraph 0055) and having a first stitch density defined as a number of stitches within a first area of the mesh fabric (paragraph 0031, 0039, 0042, 0055 as seen in annotated Figure 6) and a second stitch density defined as a number of stitches within a second area of the mesh fabric adjacent the first stitch density area (as seen in annotated Figure 6), the first stitch density being greater than the second stitch density (as seen in annotated Figure 6), and in the first and second areas (as seen in annotated Figure 6), a length between stitches is less than five mm (paragraph 0062, as best seen in Figure 6 and 8E – the lines of stitching come together and cross at the lace apertures and the medial and lateral sides of the shoe as such the distance between stitches would be capable of being less than 5mm); forming an upper comprising a body having a lateral side (as best seen in Figure 3), a medial side (as best seen in Figure 3), a sole perimeter and an eyelet perimeter including one or more lace eyelets (as best seen in Figures 1 and 2), wherein the body is configured to span a forefoot area of a foot (as best seen in Figure 3), and a portion of the body comprises the self-supporting embroidered element extending from the body lateral side to the body medial side (paragraph 0045); and securing the upper to a sole structure such that the sole perimeter of the upper is positioned proximate the sole structure (as best seen in Figures 1 and 2).
Regarding claim 18, Meschter discloses wherein the first area having the first stitch density surrounds the second area having the second stitch density (as shown in annotated Figures 5 and 6).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The first area having the first stitch density surrounds the second area having the second stitch density.)]
    PNG
    media_image1.png
    731
    435
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    541
    396
    media_image5.png
    Greyscale



Regarding claim 20, Meschter discloses wherein the first stitch density area is disposed along the sole perimeter (as best seen in Figures 5, 6 and 7) and extends from the lateral body side to the medial body side (as best seen in Figures 5, 6 and 7).
Regarding claim 26, Meschter discloses a method of forming an article of footwear, the method comprising: forming an embroidered upper component (as best seen in Figures 1 and 2) including a lace eyelet (as best seen in Figures 8J) by embroidering a plurality of yarn layers onto a dissolvable substrate (paragraph 0031, 0039, 0042, 0055 and 0056), wherein each layer of the plurality of layers comprises a plurality of crossing yarns (as seen in annotated Figure 8E), each crossing yarn of the plurality of crossing yarns including a first strand and a second strand interlocked via a plurality of stitches at selected locations along a length of the crossing yarn (as seen in annotated Figures 6, 8C, 8D and 8E); 5U.S. Patent Application Serial No. 16/162,701 Amendment in Response to Office Action dated August 27, 2020positioning a structural element within the layers of crossing yarns such that the structural element generally aligns with a tensile load direction of the embroidered upper component (as best seen in Figure 6, paragraph 0031, 0039, 0042, 0055 and 0056); dissolving the substrate (paragraphs 0055 and 0056); and incorporating the embroidered upper component into an article of footwear (as best seen in Figure 6, paragraph 0031, 0039, 0042, 0055 and 00560).  

Regarding claim 27, the modified method of forming an article of footwear of the combined references discloses the one or more crossing yarns (as best seen in Figures 8J of Meschter) of the plurality of crossing yarns forms the lace eyelet (as best seen in Figures 8J of Meschter).  

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20070271822 (herein after Meschter).
Regarding claim 8, Meschter discloses all the limitations of claim 8 except Meschter does not disclose a distance between the first stitch and the second stitch is less than 3.5 mm.
However, regarding the article of footwear of Meschter’822, it cannot be determined if the stitch length is less than 3.5mm. However, it would be obvious to one of ordinary skill in the art to construct the stitch length being less than less than 3.5 mm to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.
Regarding claim 21, Meschter discloses in the first stitch density area, crossing yams include a stitch every 0.20 mm - 1.50 mm; and in the second stitch density area, crossing yams include a stitch every 1.60 - 3.50 mm (as best seen in Figures 1 and 9B).
However, regarding the article of footwear of Meschter, it cannot be determined if the first stitch density area, crossing yarns include a stitch every 0.20 mm -1.50 mm; and in the second stitch density area, crossing yams include a stitch every 1.60 - 3.50 mm. However, it would be obvious to one of ordinary skill in the art to construct the stitch length being less than five mm to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.
Claims 11, 22-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20070271822 (herein after Meschter) in view of Bhupesh US 20100154256 (herein after Bhupesh).

Regarding claim 11, Meschter discloses all the limitations of claim 11 except forming a channel around the element by embroidering a plurality of channel strands in side-by-side relation, each channel strand including secured ends and further being unsecured between the secured ends. 
Bhupesh discloses forming a channel (42, as seen in annotated Figures 3, 5C and 6) around the element (as seen in annotated Figures 3, 5C and 6) by embroidering a plurality of channel strands (43, as seen in annotated Figures 3, 5C and 6) in side-by-side relation (as seen in annotated Figures 3, 5C and 6), each channel strand including secured ends (as seen in annotated Figures 3, 5C and 6) and further being unsecured between the secured ends (paragraph 0028, as seen in annotated Figures 3, 5C and 6).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel strands)][AltContent: arrow][AltContent: textbox (Channel)]
    PNG
    media_image6.png
    615
    489
    media_image6.png
    Greyscale



[AltContent: textbox (Structural element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channels)][AltContent: arrow][AltContent: textbox (Secured ends)]
    PNG
    media_image7.png
    677
    437
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    154
    292
    media_image8.png
    Greyscale


Meschter and Bhupesh are analogous art to the claimed invention as they relates to footwear uppers having incorporated strands within.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the strands of Meschter , with a plurality of channel strands oriented in side-by-side with each channel strand being secured at each end and unsecured between the ends to define a channel operable to receive a structural element, as taught by Bhupesh, in order to form a maintain the structural integrity of the upper when the channel strands are pulled on; and, the substitution of the reinforcing strand element with another strand element would be a simple substitution of one known element for another to obtain predictable results, the ability to house the strand within the fabric to better stabilize the reinforcement elements and allow the strand to provide tension when pulled and move within the channel and holding the strand in place when worn.


Regarding claim 22, the modified method of forming an article of footwear of the combined references discloses the structural element (43 of Bhupesh) is captured within the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter) so as to extend from a lace eyelet (44, as best seen in Figure 6 of Bhupesh) between the eyelet perimeter and the sole perimeter along one of the lateral and medial sides (as best seen in Figure 6 of Bhupesh).  

Regarding claim 23, the modified method of forming an article of footwear of the combined references discloses the structural element (as seen in Figure 5C of Bhupesh) is further captured within the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter) so as to extend around the lace eyelet (as best seen in Figure 6 of Bhupesh).  

Regarding claim 24, the modified method of forming an article of footwear of the combined references discloses structural element (43 of Bhupesh) is further captured within a channel (as seen in annotated Figure 6 of Bhupesh) of the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter), the channel (as seen in annotated Figure 6 of Bhupesh) comprising a plurality of channel strands (43 of Bhupesh) oriented in side-by-side relation (as seen in annotated Figure 6 of Bhupesh), each channel strand (43 of Bhupesh) including secured ends and further being unsecured between the secured ends (as seen in annotated Figure 6 of Bhupesh).  

Regarding claim 25, the modified method of forming an article of footwear of the combined references discloses the element (43 of Bhupesh) comprises a compression element consisting of a foam material (paragraph 0026 of Meschter).  

Regarding claim 28, the modified method of forming an article of footwear of the combined references discloses positioning the structural element (43 of Bhupesh) comprises: orienting the structural element (43 of Bhupesh) along a stitch of the plurality of stitches (42 of Meschter) such that the stitch passes through the structural element (paragraphs 0055 and 0056 of Meschter).  

Regarding claim 29, the modified method of forming an article of footwear of the combined references discloses positioning the structural element comprises: orienting the structural element (43 of Bhupesh)  such that the structural element (43 of Bhupesh)  is positioned between (as best seen in Figures 1 and 2 of Meschter) adjacent stitches (as best seen in Figures 1 and 2 of Meschter).

Arguments

Applicant’s arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 
In response to the applicants arguments that Meschter fails to disclose the combination of features for each of claims 2 and 17, the examiner respectfully disagrees.  All the structural elements of the claims are disclosed in the rejection outlined above.
In response to the applicants arguments that Meschter does not disclose capturing an element between a first strand and a second strand of a first crossing yam where the first and second strands are passed through a temporary substrate and interlocked at selected locations via an embroidering process the examiner respectfully disagrees. The applicant has defined the embroidery process of machine stitching, the first and second strand of the first crossing yarn, passing through the substrate (the substrate being water soluble), and interlocked, the top and bottom strands interlock when the needle passes through the textile (as best seen in Figure 6, paragraphs 0031, 0039, 0042, 0055 and 0056).
In response to the applicant’s arguments that there is no teaching or suggestion by Meschter of removing the base layer or substrate to form a self-supporting textile element including the first crossing yam, the examiner respectfully disagrees. Meschter teaches removing the base layer or substrate to form a self-supporting textile element including the first crossing yam (paragraphs 0055 and 0056).
In response to the applicant’s arguments that Meschter does not teach forming a self-supporting embroidered element and a structural element captured within layers of the self-supporting embroidered element, the examiner respectfully disagrees. Meschter teaches forming a self-supporting embroidered element and a structural element captured within layers of the self-supporting embroidered element (paragraphs 0055, 0056, 0063 and 0070).
In response to the applicant’s arguments that absent improper hindsight and reliance upon the claimed invention, there is no motivational or predictable reason for modifying Meschter based upon Bhupesh the examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Both references teach the use of yarns and strands to better define the fit and support of structural elements in the footwear.
In response to the applicants, arguments that Meschter must teach a method of positioning an element on a base layer followed by forming a crossing yam of first and second strands. Meschter does teach the many different ways the embroidery is made to create the stitching effects (paragraphs 0080, 0081 and 0082).
In response to the applicant’s arguments that there is no teaching in Meschter about capturing an element between first and second strands of a crossing yarn secured to a substrate via an embroidering process, the examiner respectfully disagrees. Meschter teaches capturing an element between first and second strands of a crossing yarn secured to a substrate via an embroidering process (paragraphs 0055, 0056, 0063 and 0070).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732